Case 3:20-cv-00841-TJC-PDB Document 24 Filed 02/18/21 Page 1 of 1 PageID 103



                         United States District Court
                          Middle District of Florida
                            Jacksonville Division


PHYLLIS N. WILLIAMS-YOUNG,

            Plaintiff,

v.                                                NO. 3:20-CV-841-TJC-PDB

RCI, LLC,

            Defendant.


                                   Order

      The parties move to extend the mediation deadline and designate Gary
Salzman, Esquire, as the mediator in place of Peter Grilli, Esquire, explaining
they were unable to select a mutually agreeable date with Mr. Grilli. Doc. 23
at 1. Finding the request reasonable, the Court grants the motion, Doc. 23;
designates Mr. Salzman as the mediator in place of Mr. Grilli; and extends the
mediation deadline to March 5, 2021. All other deadlines in the case
management and scheduling order, Doc. 20, remain the same.

      Ordered in Jacksonville, Florida, on February 18, 2021.




c:    Gary Salzman, Esquire
      Garganese, Weiss, D’Agresta & Salzman, P.A.
      111 N. Orange Avenue
      Suite 2000
      Orlando, FL 32801
